Name: Commission Regulation (EC) NoÃ 107/2006 of 20 January 2006 on the issue of import licences for certain preserved mushrooms for applications for the period 1 January to 31 December 2006
 Type: Regulation
 Subject Matter: international trade;  foodstuff;  tariff policy;  trade;  cooperation policy;  agricultural activity
 Date Published: nan

 21.1.2006 EN Official Journal of the European Union L 17/14 COMMISSION REGULATION (EC) No 107/2006 of 20 January 2006 on the issue of import licences for certain preserved mushrooms for applications for the period 1 January to 31 December 2006 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products (1), Having regard to Commission Regulation (EC) No 1864/2004 of 26 October 2004 opening and providing for the administration of tariff quotas for preserved mushrooms imported from third countries (2), and in particular Article 10(2) thereof, Whereas: (1) The quantities for which licence applications have been lodged by traditional importers and/or by new importers between 2 and 6 January 2006 pursuant to Article 8(1) and (2) of Regulation (EC) No 1864/2004, exceed the quantities available for products originating in China. (2) It is therefore necessary to establish the extent to which the licence applications sent to the Commission on 16 January 2006 can be met and to fix, for each category of importer and product origin, the dates until which the issue of certificates must be suspended, HAS ADOPTED THIS REGULATION: Article 1 Applications for import licences lodged under Article 4 of Regulation (EC) No 1864/2004 between 2 and 6 January 2006 and sent to the Commission on 16 January 2006 shall be met at a percentage rate of the quantities applied for as set out in Annex I hereto. Article 2 For each category of importer and origin involved, applications for import licences under Article 4 of Regulation (EC) No 1864/2004 for the period 1 January to 31 December 2006, lodged after 6 January 2006 but before the date in Annex II hereto, shall be rejected. Article 3 This Regulation shall enter into force on 21 January 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 January 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 297, 21.11.1996, p. 29. Regulation as last amended by Commission Regulation (EC) No 386/2004 (OJ L 64, 2.3.2004, p. 25). (2) OJ L 325, 28.10.2004, p. 30. ANNEX I Origin of products Percentage allocations Bulgaria Romania China Third countries other than Bulgaria, Romania and China  traditional importers (Article 3(1) of Regulation (EC) No 1864/2004) 100 %  42,84 % 100 %  new importers (Article 3(2) of Regulation (EC) No 1864/2004) 7,09 %   : No licence application has been sent to the Commission. ANNEX II Origin of products Dates Bulgaria Romania China Third countries other than Bulgaria, Romania and China  traditional importers (Article 3(1) of Regulation (EC) No 1864/2004) 1.1.2007 1.1.2007 1.1.2007 1.1.2007  new importers (Article 3(2) of Regulation (EC) No 1864/2004) 1.1.2007 1.1.2007